 In theMatter ofALUMINUM COMPANY OF AMERICA,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIE AND TOOL MAKERSLODGE No.113, PETITIONERIn the Matterof ALUMINUM COMPANY OF AMERICA, EMPLOYERandAMERICANFEDERATION OF LABOR,PETITIONERCasesNos. 13-RC-282 and 13-RC--366,respectively.DecidedMay 6,1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing in this matter washeld before Irving Friedman, hearing officer of the National LaborRelationsBoard.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner in Case No. 13-RC-282, herein called the IAM;the Petitioner in Case No. 13-RC-366, herein called the AFL; Inter-nationalBrotherhood of Electrical Workers, Local 134, an intervenor,herein called the IBEW; and International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, anintervenor, herein called the UAW, are labor organizations claimingto represent employees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units :The Employer is engaged in the refining and reduction of alumina,and the manufacture of aluminum and aluminum products.At itsHillside plant, the only plant directly involved in this proceeding, theEmployer manufactures die castings and uses these die castings in itsplant production processes.The parties disagree with respect to theunit or units appropriate for employees at the Hillside plant.The IAM seeks a separate unit of all tool and die makers and die83 N. L.R. B., No. 59.398 ALUMINUM COMPANY OF AMERICA399machinists and their apprentices, excluding all other plant employeesand supervisors.The IBEW seeks a separate unit of maintenanceelectricians, excluding all other plant employees and supervisors.TheEmployer, the AFL, and the UAW urge that a single plant-wide unitis the only appropriate unit for production and maintenance employeesat the plant, alleging that the high degree of integration of operationsat the plant and the historical over-all bargaining pattern on a non-craft basis in the die casting industry, as distinct from the die manu-facturing industry, render a single-plant unit appropriate.The Hillside plant is a one-story structure with a common passage-way between two wings known as the South Wing and the North Wing.The melting, casting, finishing, and shipping departments are locatedin the South Wing; the maintenance, stores, heat treating, and diedepartments are located in the North Wing. There is no history ofcollective bargaining at this plant.Tool and die makers:All new dies and major repairs on dies used inthe plant production processes are made in the die department at theplant.The tool and die makers who work in this department arehighly skilled craftsmen who have served an apprenticeship of 7 years.They work under separate immediate supervision and are the highestpaid employees at the plant. They are able to operate all machines inthe die department, to read blueprints, and to work to very close toler-ances.Die machinists possess similar skills and perform similar work,but they are not held to such close tolerances.An apprentice programhas been in effect in the die room since the plant started operation.Atthe end of 4 years of training, apprentices will have the option toterminate their training, becoming either maintenance or die machin-ists, or to continue their training for an additional 3 years, becomingtool and die makers.Tool and die makers and die machinists andtheir apprentices clearly constitute a highly skilled traditional craftbargaining group.,The Employer, the AFL, and the UAW urge, however, that it oftenrequires months to complete a die; that, although these highly skilledemployees work in the die department, the production of a finished dieis a highly integrated process which requires the cooperation, collabo-ration, and constant consultation among employees in the die, engi-neering, and casting and finishing departments; and that it is oftennecessary to machine each part of the die to very close tolerances at1We find no merit in the contentionof the UAWthat maintenance machinists who workin the maintenance department,along with electricians,pipefitters,and other maintenanceemployees,should be included in the sameunit withdie machinists in the die department.All machinists undergo a 4-year apprenticeship to become machinists.Die machinists havefurther specialized training in die work and may become,on completion of such training,tool and die makers.The work programsand employment interests of the machinists andmaintenance machinists are clearly separate and distinct.SeeMatter of Swift Die&Manufacturing Company and Di Machine Corporation,78 N. L.R. B. 861. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent stages in the course of its production.They further urge thatthe die casting industry has been organized on a non-craft basis andthat the absence of established craft bargaining units in this industryis conclusive on the issue that an over-all plant-wide unit is appropriatefor the Hillside plant employees.There has been no history of collective bargaining among employeesat the Hillside plant.As noted above, the tool and die makers and die machinists withtheir apprentices constitute a traditional craft group, who we havefound may constitute an appropriate unit.2There is necessarily aconsiderable degree of integration between cooperating departmentsto achieve a finished product.The die department employees are not,however, so integrated in the production processes as to make theabsence of evidence of separate craft units in the die casting industrycontrolling.3We find that tool and die makers and die machinists and their ap-prentices in the die department constitute an identifiable, homogeneous,craft group which may appropriately bargain as a separate craftgroup or may form part of the broader plant-wide unit sought bythe Employer, the AFL, and the UAW.Maintenance electricians:As noted above, the IBEW contendsthat maintenance electricians at the Employer's plant constitute aseparate bargaining unit.The Employer, the AFL, and the UAWdisagree.In the maintenance department at the Hillside plant, along withmachinists, metal workers, welders, and pipefitters, are five electri-cians.All employees in the maintenance department are classified asgeneral maintenance men, allegedly because the plant is, at present,too small to permit these specially skilled employees to devote alltheir time to their respective trades.The electricians sought by the IBEW circulate throughout the plantin the course of their work.They are under the over-all supervisionof the master mechanic, the only supervisor in the maintenance de-partment.As a general rule, however, electricians report to, andare assigned work by, the oldest electrician in the department.Theymaintain all electrical equipment at the plant, such as cranes, heattreating machines, die cast machines, furnaces, circuit breakers, ma-2Matter ofGeneral Electric Company,80 N. L.R. B. 169;Matter of Continental CanCompany, Inc.,73 N. L. R. B.1.375; 76 N. L R.B 131;Matter of Columbus Bolt Works,76 N. L.R. B. 305;Matter of American Can Company,75 N. L.R. B 1127.9Matter of Hunter Packing Company,79 N. L. R. B. 197; See alsoMatter of NationalTube Company,76 N. L. R. B. 1199, where the Board denied a proposed unit of bricklayersbecause, among other factors,there was a history of industry-wide bargaining on a non-craft basis.In that case, however, unlike the present one,the Board also predicated itsdecision upon the high degree of integration between the bricklayers and the productionprocess, and also upon the character of the entire industry which is already highly organ-ized on an industrial basis. ALUMINUM COMPANY OF AMERICA401chine control circuits and lighting circuits, automatic boiler equip-ment, and the water purifying system.At least one electrician washired on the basis of an interview in which the emphasis was laid onhis background in electrical temperature control.The services ofother employees at the plant are, at times, utilized for assistance tothe electricians, but this does not occur with any appreciable fre-quency.Electricians do not ordinarily perform the work of other em-ployees at the plant.The maintenance electricians herein involved comprise a distinctcraft group which we have often found may appropriately constituteeither a craft unit or part of a production and maintenance unit.4Wefind that maintenance electricians at the Hillside plant may properlyconstitute a separate craft unit or part of the broader plant unitsought by the AFL and the UAW herein.We shall make no final determination with respect to the appro-priate unit or units for employees at the Hillside plant until after sep-arate elections shall have been held among employees in the followingvoting groups :(1)All tool and die makers, die machinists, and their apprentices,excluding the tool crib attendant, the die room clerk, and supervisors.(2)All maintenance electricians, excluding supervisors.(3)All production and maintenance employees, excluding tool anddie makers, die machinists, and their apprentices, maintenance electri-cians, office and clerical employees, guards, professional employees,and all supervisors.5.The determination of representatives :At the hearing testimony was introduced to indicate that the Em-ployer's Hillside plant was now producing 25 percent of its full pro-duction capacity and that total employment at the plant is presentlyonly 25 percent of its full possible employment capacity. It is esti-mated that, even if the production of dies at the plant justifies its ex-pansion, the full employment capacity of the plant will not be reachedbefore 11/2 to 2 years.'The die storage department at the plant is equipped to 50 percentof its capacity.The record does not disclose the number of employeesnow in this department.The'maintenance and heat-treating depart-ments are equipped to 75 percent of their respective capacities.Thereare 32, employees now in the maintenance department,The recorddoes not disclose the number of employees now in the heat treatingdepartment.The' general stores and die departments are equipped1 Matter ofTurbineRngineering Company,73 N. L.R. B. 163;Matter of B.'F. GoodrichCAemicaiCompany(Leon Plant),75 M. L. R. B. 1142;Matter of LockheedAircraft Cor-poration,77 N.L.R. B. 507;Matter ofHughes Toot Company,77 N.L.R. B. 1193;'Matterof Tin Processing Corporation,78 N. L..R. B. 96.. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 100 percent of their full capacities.There are now 36 employeesin the die department.The record does not disclose the number ofemployees in the general stores department.There are approximately50 employees in the casting department, 42 in the finishing depart-ment, and 4 in the melting department. The record does not disclosethe full employment capacity for each department.The record discloses that the Employer's plant is currently in pro-duction, and that the present complement of the plant constitutes asubstantial and representative proportion of the contemplated workingforce.In view of the speculative character of the anticipated ex-pansion, and since all parties desire a determination of bargainingrepresentatives at the earliest possible date, and upon the basis of theentire record in the case, we will direct immediate elections.5DIRECTION OF ELECTIONS 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting groups listed in Section 4, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,. but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(a)Whether the employees in voting group (1) desire to be rep-resented by International Association of Machinists, Die and ToolMakers Lodge No. 113, or by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, C. I. 0.,or by the American Federation of Labor, for the purposes of collectivebargaining, or by none;(b)Whether the employees in- voting group (2) desire to be rep-resented by International Brotherhood of Electrical Workers, Local134, A. F. L., or by International Union, United Automobile, Aircraft5Matter of American Enka Corporation (Lowland),80 N. L.R. B. 298;Matter of Gen-eralMotors Corporation, Electro Motive Division, Plant No.S.82 N.L. It. B. 876;Matter of Ed White Junior ShoeCompany,78N. L. R. B. 530."Any participantin the elections directed herein may, upon its prompt request to, andapprovalthereof by,the Regional Director,have its name removed from the ballot. ALUMINUM COMPANY OF AMERICA403& Agricultural Implement Workers of America, C. I. 0., or by theAmerican Federation of Labor, for the purposes of collective bargain-ing or by none ; and(c)Whether the employees in voting group (3) desire to be repre-sented by International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America, C. I. 0., or by the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Elections.